Exhibit 3 AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF TRIAN SPV (SUB) V, L.P. Dated June 1, 2009 TABLE OF CONTENTS ARTICLE I GENERAL PROVISIONS Sec. 1.01 Formation of the Partnership Sec. 1.02 Partnership Name and Address Sec. 1.03 Fiscal Year Sec. 1.04 Liability of Partners Sec. 1.05 Purposes of the Partnership Sec. 1.06 Assignability of Interest ARTICLE II MANAGEMENT OF THE PARTNERSHIP Sec. 2.01 Management Generally Sec. 2.02 Authority of the Managing General Partner Sec. 2.03 Reliance by Third Parties Sec. 2.04 Activity of the General Partners Sec. 2.05 Exculpation Sec. 2.06 Indemnification Sec. 2.07 Management Fee; Payment of Certain Costs and Expenses. Sec. 2.08 Principal Transactions ARTICLE III CAPITAL ACCOUNTS OF PARTNERS AND OPERATION THEREOF Sec. 3.01 Definitions Sec. 3.02 Capital Contributions [ Sec. 3.03 Capital Accounts Sec. 3.04 Partnership Percentages Sec. 3.05 Allocation of Net Capital Appreciation or Net Capital Depreciation Sec. 3.06 Amendment of Incentive Allocation Sec. 3.07 Valuation of Assets Sec. 3.08 Liabilities Sec. 3.09 Allocation for Tax Purposes Sec. 3.10 Determination by the Managing General Partner of Certain Matters Sec. 3.11 Adjustments to Take Account of Certain Events ARTICLE IV ADMISSION OF NEW PARTNERS Sec. 4.01 New Partners ARTICLE V WITHDRAWALS AND DISTRIBUTIONS OF CAPITAL Sec. 5.01 Withdrawal of Initial Limited Partner Sec. 5.02 Withdrawals and Distributions in General Sec. 5.03 Withdrawals Sec. 5.04 Required Withdrawals Sec. 5.05 Death, Disability, etc. of Limited Partners Sec. 5.06 Distributions Sec. 5.07 Effective Date of Withdrawal Sec. 5.08 Limitations on Withdrawal of Capital Account ARTICLE VI DURATION AND DISSOLUTION OF THE PARTNERSHIP Sec. 6.01 Duration Sec. 6.02 Dissolution ARTICLE VII TAX RETURNS; REPORTS TO PARTNERS Sec. 7.01 Independent Auditors Sec. 7.02 Filing of Tax Returns Sec. 7.03 Tax Matters Partner Sec. 7.04 Reports to Current Partners Sec. 7.05 Reports to Partners and Former Partners Sec. 7.06 Partner Tax Basis ARTICLE VIII INVESTOR COMMITTEE Sec. 8.01 Investor Committee ARTICLE IX MISCELLANEOUS Sec. 9.01 General Sec. 9.02 Power of Attorney Sec. 9.03 Amendments to Partnership Agreement Sec. 9.04 Non-Voting Interests of Registered Fund Limited Partners Sec. 9.05 Choice of Law Sec. 9.06 Consent to Jurisdiction Sec. 9.07 Tax Elections Sec. 9.08 No Third Party Rights Sec. 9.09 Confidentiality Sec. 9.10 Notices Sec. 9.11 Goodwill Sec. 9.12 Headings Sec. 9.13 Pronouns AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF TRIAN SPV (SUB) V, L.P. Dated June 1, 2009 This Amended and Restated Limited Partnership Agreement dated on the date first above written (the "Agreement") among the undersigned (herein called the "Partners", which term shall include any persons hereafter admitted to Trian SPV (SUB) V, L.P. (the "Partnership") pursuant to Article IV of this Agreement and shall exclude any persons who cease to be Partners pursuant to Article V of this Agreement) shall govern the Partnership. WHEREAS, the Administrative General Partner (as defined in Section 1.01) and David Marshall, as the initial limited partner (the "Initial Limited Partner"), heretofore entered into an Initial Exempted Limited Partnership Agreement dated May 26, 2009 (the "Initial Partnership Agreement"), and have formed and registered the Partnership as an exempted limited partnership pursuant to The Exempted Limited Partnership Law (as amended) of the Cayman Islands (the "Law"); and WHEREAS, additional limited partners wish to be admitted as Limited Partners (as defined in Section 1.04) of the Partnership and the parties hereto desire to continue a limited partnership under the provisions of the Law and to set forth the terms pursuant to which the Partnership shall be governed. NOW, THEREFORE, in consideration of the mutual promises and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Initial Partnership Agreement is amended and restated in its entirety to read as follows: ARTICLE I General Provisions Sec. 1.01Formation of the Partnership.The Partnership was formed and registered as an exempted limited partnership by the execution of the Initial Partnership Agreement and the filing of a Section 9 Statement with the Registrar of Exempted Limited Partnerships of the Cayman Islands on May 27, 2009.Trian Partners Cayman, Ltd., a Cayman Islands exempted company serving as the administrative general partner of the Partnership (the "Administrative General Partner"), shall cause to be executed, filed and recorded, with the proper offices in the Cayman Islands, such certificates, and shall cause to be made such publications, as shall be required by the Law.For so long as the interests in the Partnership are held by more than one Limited Partner and no more than fifteen Limited Partners, the majority in number of these Limited Partners shall be capable of appointing or removing the General Partners (as defined in Section 1.04) for the purpose of ensuring that the Partnership is not required to register as a mutual fund under the Mutual Funds Law (as amended) Revision of the Cayman Islands until such time as there are more than fifteen Limited Partners. Sec. 1.02Partnership Name and Address.The name of the Partnership is Trian SPV (SUB) V, L.P.Its registered office is located at the offices of Goldman Sachs (Cayman) Trust, Limited,
